ACCEPTED
                                                                           04-14-00542-CV
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                      1/29/2015 5:02:18 PM
                                                                             KEITH HOTTLE
                                                                                    CLERK


                   CASE NO. 04-14-00542-CV

                                                         FILED IN
                                                  4th COURT OF APPEALS
                 IN THE COURT OF APPEALS           SAN ANTONIO, TEXAS
                 FOR THE FOURTH JUDICIAL          01/29/2015 5:02:18 PM
                CIRCUIT SAN ANTONIO, TEXAS            KEITH E. HOTTLE
                                                           Clerk


           CITY OF LEON VALLEY, TEXAS, UNKNOWN
          EMPLOYEE(S) OF CITY OF LEON VALLEY and
                IRENE BALDRIDGE, Individually
                         Appellants
                             v.
            WM. RANCHER ESTATES JOINT VENTURE,
    RAFAEL ALFARO, JOSE ALFARO, CARMAN ALFARO, DANIEL
          BEE, ROBERT CALDWELL, ANNE CALDWELL,
   DEFERNCE SERVICE BUSINESS, INC., EARL DODERER, SYLVIA
            DODERER, JAMES DOWDY, BETTY DOWDY,
   ISSAC ELIZONDO, SUZANNE ELINZONDO, ROBERTO GALINDO,
             ERMA GALINDO, SHIRL JACKSON, ANNE
              JACKSON, AND RICARDO A. PADILLA
                          Appellees


APPELLEES' THIRD MOTION TO EXTEND TIME TO FILE APPELLEES'
    BRIEF BASED UPON EXTRAORDINARY CIRCUMSTANCES



                          0. RENE DIAZ
                          (SBN: 05804775)

                          DIAZ JAKOB. LLC
                          The Historic Milam Building
                          115 E. Travis St, Suite 333
                          San Antonio, TX 78205
                          Tel. (210) 226-4500
                          Fax (210) 226-4502
                          E-mail!E-Service: ORD@diazjakob.com

                          COUNSEL FOR APPELLEES
 TO THE HONORABLE JUSTICES OF SAID COURT:

          NOW COME the APPELLEES, WM. RANCHER ESTATES JOINT VENTURE,

 RAFAEL ALFARO, JOSE ALFARO, CARMAN ALFARO, DANIEL BEE, ROBERT

 CALDWELL, ANNE CALDWELL, DEFERENCE SERVICE BUSINESS. INC., EARL

 DODERER,         SYLVIA DODERER,                JAMES        DOWDY,         BETTY     DOWDY,        ISSAC

 ELIZONDO. SUZANNE ELINZONDO, ROBERTO GALINDO. ERl'viA GALINDO,

 SHIRL JACKSON, ANNE JACKSON, AND RICARDO A. PADILLA, Uointly referred to

 as "Appellees") and pursuant to Texas Rules of Appellate Procedure 10 file this Third

 Motion to Extend Time to File Appellees' Brief Based Upon Extraordinary Circumstances

 and would shmv the Court as lnllows:

1.       This is the third motion to extend time tiled by the Appellees, and but for the

extraordinary circumstances of a serious case of influenza su!Tcred by Appellees· counsel

during the week of January 19 through January 26, 2015, Appellees would not be seeking

additional time to submit their brief.             Pursuant to the Court's order granting the prior

extension, this Motion is supported by "written documentation of the extraordinary

circumstances" which constitute the good cause lnr the Motion. The written documentation is

submitted in two 1nnns: First, "EXHIBIT A."                  in the tnrm of Appellees' counsel's own

medical records, documenting the oi1ice visit tnr diagnosis and treatment of '"ILl" (i.e.,

inl1uenza like illness), accompanied by an "Influenza School/Work Certificate" signed by

Appellees· counsel"s attending physician, Dr. James Murray, M.D.. whose authenticity has

been verified by counsel; and Second, additional written documentation in the form of a local

news article, discussing the unforeseeability and severity             or the influenza epidemic which the

Appellees' 3nl Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                                 Page I of 8
community of San Antonio has suffered during January 2015, at or about the same time in

which Appellees' counsel was treated for the illness.

2.       Previously, the Court of Appeals graciously granted a second extension of time which

set the cunent deadline for Appellees' brief on January 29, 2015, which was very much

appreciated. While the prior motion was based mainly upon a serious health event (i.e., a fall

and a head injury. and hospitalization) suffered by the undersigned counsel's elderly mother.

by contrast, this motion for extension of time is based mainly upon the undersigned counsel's

own serious illness (i.e., in!luenza) suffered during the week of January 19 through January 26,

2015, which set back the preparation and completion of the Appellees· brief by a period of

about I 0 working days or about fourteen calendar days.

3.       The Jirst two extensions sought by Appellees' counsel were supported by good cause

and were not opposed by Appellant's counsel, and understandably, Appellants' counsel was

not able to agree to this third request tor an extension of time. Please see the Certificate o(

Conference set forth below in Paragraph No. II below regarding the undersigned counsel's

effort to reach an agreement on the motion.

4.       The Serious and Unforeseeable Illness of Counsel for the Appellee- with Written

Documentation: 0. Rene Diaz, counsel             f(H·   the Appellees, was stricken with inl1uenza during

the week of .January 19 through 26, 2015. Cognizant of the Court's mandate for "written

documentation" of the extraordinary circumsttmces, counsel obtained copies of his own

medical records and a note signed by his attending physici- "ILI"    =   Influenza Like Illness) is attached hereto and incorporated by reference as

"EXHIBIT A."          The authenticity of the documents has been verified by the undersigned

counsel.       Counsel's diagnosis and treatment for inf1uenza during the week of January 19

through 26, 2015, coincided with an epidemic of ini1uenza cases reported citywide in San

Antonio, Texas.        Please see the attached "EXHIBIT B": according to the San Antonio

Express-News (www.mysanantonio.com), during this same period of time, hospitals in San

Antonio experienced a 34 percent increase in cases of patients with flu-like symptoms, which

correlates with the upward trend of intluenza cases in Texas and nationwide reported by the

Centers for Disease Control and Prevention. 1                   Consequently, Appellees' counsel was

prevented for over a week ti·om working on the Appellees'              Brie±~   and although counsel has

been diligently attempting to complete the Appellees' Brief since returning to work on or about

January 27, 2015, and a substantial amount of the research and some of the writing of the brief

has been accomplished, the Appellees' Brief is still a work in progress. It became evident

yesterday that the brief could not be completed within the present time frame by January 29,

2015,    and due to the extraordinary and unforeseeable circumstances of a severe bout of

influenza that afi1icted not only Appellees' counsel (See, "EXHIBIT A''), but also the entire

San Antonio Metropolitan area (See, "EXHIBIT B"), additional time is needed to complete

the Appellees' Response to the Appellants' Brief.

5.       But for the unforeseeable and serious bout with influenza, the Appellees' Brief would

have been completed by the cuncnt deadline; however, Appellees' counsel estimates that due

to the case of inlluenza, he was unable to work on the brief effectively for a period of

1
 San Antonio Express-News, http://www.mysanantonio.com/news/local/article/SA-Metro-Health-reports-34-
percent-increase-in-5995112.php, original story January 6, 2015, updated on January 21, 2015.

Appellees' 3rd Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                                Page 3 of 8
approximately ten (10) days, and because the motion for extension of time sometimes take

approximately 3 to 4 days to be tiled and processed, Appellees' counsel is requesting an

additional two weeks, until February 12, 2015, to submit the Appellees' Brief. No additional

extensions are anticipated and will not be requested.

6.       The Complexity of the Issues in this Appeal: Additionally, as the Court is well

aware, the issues in this appeal are complex. There are five (5) separate points of error; the

Clerk's record consists of approximately 2,350 pages of pleadings and evidence; the Reporter's

Record is approximately 99 pages. Appellants Brief has cited approximately forty-seven (47)

cases, and twenty-one (21) statutory or constitutional provisions.      all of which must be

reviewed, analyzed and responded to in order to complete Appellees' brief.       This case was

oflicially designated as complex by the Bexar County District Courts shortly after it was liled.

The case involves twenty-one (21) di1Terent parties, and involves land whose purported value

was approximately $1.95 Million Dollars. The complexity for the trial court is suggestive of

the complexity of the issues on appeal. The issues in this appeal are not only numerous, but

they are also legally and factually complex, dealing not only with jurisdictional issues such as

sovereign immunity, absolute immunity, and legislative immunity, but also with an overlap of

statutory and common law causes of action under the Texas Open Meetings Act (TOMA)

(with tive [5] different statutory violations of TO !'viA alleged). the Local Government Code.

the Texas Water Code, the Health & Safety Code, the Natural Resources Code, the Declaratory

Judgment Act. the Texas Constitution.

7.       The interrelationship of these seven (7) statutory issues combined with the overlap of

nme (9) different common law tort actions, such as tortious interference with existing and


Appellees' 3rd Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                      Page 4 of 8
prospective business relationships, and conspiracy involve not only the City of Leon Valley,

Texas, but also a former City Council Member (Irene Baldridge), with issues such as conflict

of interest, failure to disclose and participation in executive meetings, all of which were

prohibited by statute.      The Appellees contend Baldridge's role in this case as a governmental

employee is severable from her role as a private individual. Appellees also assert Baldridge is

liable not only in her capacity as a former governmental official (for intentional violations of

the Local Government Code and the Texas Open Meetings Act), but that Baldridge is also

liable in her non-govemmental capacity as a Realtor,                   as a private business owner, as a

representative of the Estate of her late husband. Alie Baldridge, (who was her real estate

broker), and as a co-conspirator in committing at least three (3) diiTcrent torts, in combination

with over seven (7) other defendants, who are not governmental entities and who have no

immunity whatsoever.           Procedurally the case is also complex because of the trial court's

severance of the Plea to the Jurisdiction from the Motions for Summary Judgment issues, each

or which have differing standards of review. Due to the complexity or the legal, factual and

procedural issues, the Appellees need additional time in which to complete their Appellees'

Brief The additional time will allow for a more thorough and complete brief, and will assist

the Court in determining the true merits of this appeal.

8.       Appellees need this additional time to file their brief to allow adequate time f(Jr a

proper and complete brief due to a combination of all of the grounds alleged and set forth

above in this motion, both the unforeseeable and extraordinary circumstances of an int1uenza

epidemic that recently hit the City of San Antonio, including Appellees' counsel as well as the

complexity of the brief. The firm ofDiaz Jakob, LLC, is not a large finn, it is essentially just

Appellees' 3rd Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                                Page 5 of 8
two attorneys, l'vlr. Diaz and Mr. Jakob, (with three associated attorneys, who are of counsel

and primarily independent), and although Mr. Diaz has been assisted by some counsel during

the illness. due the massive nature and complexity of this case, the Mr. Diaz as lead counsel

must alone finalize the writing and compilation of the Appellees brief because it would unduly

delay the case even more if other counsel had to bring themselves up to date on the

approximately 2000 pages of evidence and the interrelationship of the approximately 50 legal

authorities and 20 statutory provisions which impact this case.         Allowing this extension of

time is the most economical and efficient use or the limited time and resources for Appellees'

counsel, and will not create any undue hardship on the Appellants.

9.        ·rhis motion is not made for the purposes of delay only but so that justice may be

clone.

I 0.     The facts recited in this motion are within the personal knowledge of the

undersigned counsel and counsel has verified the authenticity of the documents or

exhibits attached and facts represented therein.

                                  CERTIFICATE OF CONFERENCE

11.      Appellees counsel confen-ed with Appellants Counsel by telephone on January 28,

2015, and Appellant's counsel, Clarissa M. Rodriguez, who indicated Appellants could not

agree to the Appellees motion. This is the first request for an extension of time that has

not been agreed to by opposing counseL


                                                  PRAYER

         WHEREFORE PREMISES CONSIDERED. Appellees request the Court extend


Appellees' 3rt! Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                         Page 6 of 8
the time to file their brief to February 12, 2015, based upon the verified, written

documentation of extraordinary circumstances submitted herewith and Appellees also

pray for general equitable relief.


                                                            RespectfuJJy Submitted,

                                                            DJAZ JAKOB, LLC
                                                            The Historic Milam Building
                                                            115 E. Travis St. Suite 333
                                                            San Antonio, TX 78205
                                                            Tel. (210) 226-4500
                                                            Fax (21 0) 226-4502
                                                            E-service/E-Ma· · ORD@diazj<




                                                                    State Bar
                                                                    Attomey for Appellees

                                             VERIFICATION

      On this day appeared. O.RENE DIAZ. an individual whose identity is known to the
  undersigned notary public or was duly verified and confirmed, and he stated as follows:
        1. "I am the Attorney for the Appellees, in the AppeJJate CASE NO. 04-14-00542-
           CV, now pending before the IN THE COURT OF APPEALS FOR THE
           FOURTH JUDICIAL CIRCUIT SAN ANTONIO, TEXAS, which is
           styled City of Leon Valley, Texas, et al. vs. William Ranche1· Estates,
           J.V. et al.
        2. "I have read the foregoing motion and I have personal knowledge of the truth
           and the authenticity of the facts and documents contained in 'Exhibit A,' and
           ·Exhibit B' which are attached hereto. The facts contained within the exhibit are
           within my personal knowledge and are true and correct.
        Further Aftiant Sayeth Not.




Appellees' 3.-d Motion for Extension of Time to File Appellees' Brief
Based upon Extraordinary Circumstances                                                Page 7 of 8
  SWOR1')J TO AND SUBSCRIBED before me the undersigned Notary Public on this the
    1-_q-t/-..day ofJanuary. 2015.                                               £
  seal
               ,.,,_ ,.,.,.'""",. .,..
              fi£~1\ r~otory Public
              ;:;.. 't~.::J§
               ·-:::,:,;i,::i~>·
                                             State of Texas
                                   My CommiSSIOn Expues
                                      June 11. 2018
                                                                ~
                                                              NotLllbiic:        e -
                                                              For the State of Texas



                                             CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing instrument has been

 served in accordance with the Texas Rules of' Appellate Procedure on January 29, 2015

 to the following:

         Pat1icl' Bema!
         Clmissa M. Rodriguez
         DENTON NAVARRO ROCHA BEC:RNAL HYDE & ZEC!-!. P.C.
         A Professional Corporation
         2517 N. Main Avenue
         San Antonio. Texas 78212
         21 0          EXHIBIT A

 Written Documentation of Extraordinary
    Circumstances: Appellees' Counsel's
Treatment for Influenza on January 21, 2015




          n·A!O!~\~}J!AWL~
                        kb
                        el£      ~.~,

             THE HISTORIC MILAM BUILDING
              115 East Travis Street, Suite 333
                San Antonio, Texas 78205
                  PHONE: 210-226-4500
                    FAX: 210-226-4502
                                                                                                                                                                                                1

                            Diaz, Oscar                                                                                                                        lllli!IIIII!IIIIIWIII:IIIIIIII;II 1111111 1111111111
                                                                                                                                                                                                        1




                                                                                                                                                                           BR2381081




     Chief Complaint           fever, body aches, cough, sore throat, runny nose, congestion
     Mcd Allergies             Penicillin
i Medications                  zyriec, advil, robitussin, nyqvil, Lorsartan HCTZ( not today) , Acetaminopher'M.... ,_;..x o.M
l    Problem List              High Blood Pressure

! Lf.ST 1ElANUs20Q7                              PREG?      NA       FOLMP    NA                  001                          1\PPT               APPT OR
: TH.IP 'F       BP                                  PLS     RESP    PLS Ox   ~   HT      WT            BMI    00         OS           au   Corroc!lan   MA                             RECORDED
1    88.9        150193            sitting           97              96 RA                                                                               Sarlna Rangel                   9:52 am



                                             011~t- l:.~a...,,_,_~                     l...,t-   ~J

                                                                    (i::>;sT      si'\=.         '/t'\ r '
                                                              @u.~yPo'+" ......~                   J.r-7       SV\ ....

                       ,!,1-M-I:iki
    'NOWN               0      0
                                                                        Q:Svj/J
    JUDGfiNSIGHT        0      0
    ORIENTED x 3        0      0
    I.~QODIAFFECT       0      0
    [YES                0      0
    !0:.\RS             0      0
    rmsE                0      0
1-~THfrHRT              0      0
    I'IECK              0      0
    LUNGS               0      0
    C VASC              0      0
    r\BOOMEN            0      0
    RECTUM:             0      0
    NODES               0      0
r.~USCUSKEL             0      0

                                                                                                                                                    ====:!~~=IY\JZ9=2§:';S;;==
SI                                              Influenza School/Work Certificate
                                                      (for U'ie with non-oo:upatlollill   med~l   problem)

N arne:    Oscar Diaz
Evaluation Date(s):      1/21/2015
Able to return to school/work on:
Restrictions for           day(s)                  No Phys. Ed.               Limited Phys. Ed.               Other
Other Restrictions/Remarks:
Date:     1128/2015
          May return to school/work after free of fever for 24 hours, without taking fever-reducing medication. The
expected duration of this illness is 5-l 0 days. Tamiflu prescribed.




Influenza (Flu) and Influenza Like Illness (ILl) Instructions

Follow These Home Care Recommendations:

        Stay home for at least 24 hours atler your fever is gone (when not taking aspirin, acetaminophen or
         ibuprofen) except to get medical care or for other necessities.
        Keep away from others as much as possible to prevent spread of the illness.
        Drink plenty of clear fluids to prevent dehydration. Water and electrolyte drinks
        (Gatorade or pedialyte for children) are recommended.
        Have everyone in the household wash hands often with soap and water, especially after coughing
         or sneezing. Alcohol-based hand cleaners are also effective where soap and water is not
         readily available.
        Avoid touching your eyes, nose and mouth. Germs spread this way.
        Practice courteous hygiene to avoid spreading the virus to others, such as covering your mouth
         when you cough or sneeze (or wear a mask) and wash your hands often.
        Take appropriate doses of acetaminophen (i.e. Tylenol) or Ibuprofen, (Advil, Motrin, Aleve) for
         fever, headache and muscle aches.
        Avoid aspirin in anyone younger than 18 years of age.
        Antiviral medications are recommended only for those at high risk of complications. They have
         little impact on the course of the illness, reducing symptoms on average of only one day.

For children, return to the Clinic or seek care in an emergency department if the following develops:

        Fast, painful or trouble breathing. Children may "belly breath" where their abdomens are
        moving in and out rapidly, and/or have retractions between the ribs (as the chest
        expands, the space between the ribs goes inward).
        Bluish or gray skin color
        Not drinking enough fluids
        Severe or persistent vomiting
        Not waking up or not interacting normally with others
        Being so irritable that the child does not want to be held
        Flu-like symptoms improve but then return with a fever and a worse cough


1/28/2015 8:23am                                                                                                      Page 1 of2
Patient Name: Oscar Diaz                                                Chart Number: BR2381 081
In adults, emergency warning signs that need urgent medical attention include:

         Difficulty breathing or shortness of breath
         Pain or pressure in the chest or abdomen
         Sudden dizziness
         Confusion
         Severe or persistent vomiting
         If symptoms seem to be improving, but then worsen or return with the addition of a
        fever and a worse cough

Regarding use ofTamiflu and other anti-influenza medications: Texas MedCiinic follows CDC

There are drugs your doctor may prescribe for treating seasonal influenza called "antivirals".
 This flu season, antiviral drugs are being used mainly to treat people who are very sick, such as people who
 need to be hospitalized, and to treat sick people who are more likely to get serious flu complications.
 Remember, most people who are in otherwise good health, and have no increased risk of complications, will have an
illness that will last 7-14 days, with or without these medications.

The persons at risl{ of complications are:

         Children under age 2 years
         Adults over age 65
         Pregnant women
         Persons between the ages of2 year and 65 years with underlying medical conditions such as asthma,
         heart disease, immune compromise disorders, including diabetes, neuromuscular disorders and
         neurocognitive disorders.

For more information about symptoms of Flu or ILl complications, visit www.cdc.gov/h In I flu or 1-800-CDC-INFO




                                                          James Murray MD

                                                       Texas MedClinic Broadway
                                             1007 NE Loop 410, San Antonio, TX 78209-1205
                                                            (210) 821-5598




1128/2015 8:23am                                                                                                     Page 2 of2
                                                                                                                             IF PAYING BY CREDIT CARD, FILL OUT BELOW
                                                                                                                                  CHECK CARD USING FOR PAYMENT
                                                                                                                                           ~0DISCOVE =~~0
                                                                                                                                                       · MASTERCARI'"""".'"'
                                                                                                                                                                     vlsn VIS          10
                                                :..rI ,_il;; ::!JJ
                                                     1         ...                                         CARD NUMBER                                       lew        AMOUNT

                                                                                                           SIGNATURE                                                    EXP.DATE

                                                                                                             STATEMt::NT DATE                 PAY THIS AMOUNT                  ACCOUNT NBR

                                                                                                                01/21/15                         $0.00                     1791929
                                                                                                           TAX ID NUMBER
!eNCOUNTER INVOICE 2381081                                                                                                                              ~~HOW AMOUNT
                                                                                                                       742231775                         PAID HERE        $
ADDRESSEE:                                                                                                 REMIT TO:
I,,, II,, I,,, I,Ill,,, I,I,,,,, II, II,, II,,, 1,1,,                                                     I,,, II,, I,,, 1.1.,, II, II,,,, 1.111,., II,,, II,,,
Oscar Diaz                                                                                                Texas MedCiinic
502 Country Ln                                                                                            13722 Embassy Row
San Antonio, TX 78209-1609                                                                                San Antonio, TX 78216-2000


11 l)lease check box if above address is incorrect or insurance                                           PLEASE DETACH AND RETURN TOP PORTION WITH YOUR PAYMENT
   information has changed, and indicate change(s) on reverse
     s1de.

For Billing Questions, ca11210-349-5592



    DATE                                                                                 CPT4            DIAG               DESCRIPTION OF SERVICE                             AMOUNT
cil/21115                                                                             99202          487.1                                        Focused                        $131.00
01121115                                                                                                                                                                          -$65.00




             ACCOUNT NBR                       CHARGES                   PAYMENTS              REFUNDS/          ESTIMATED BALANCE DUE                            BALANCE DUE FROM
                                                                                              DJUSTMENTS             FROM INSURANCE                                    PATIENT

i             1791929
'-----------------~L-------~---------L
                                                  $131.00                   -$65.00              $0.00                         $66.00                                  $0.00
                                                                                              _________ L_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _L __ _ _ _ _ _ _ _ _ _ _ _ _ _             ~




    MESSAGE:
                                                                                                                                        PLEASE PAY
    Charges for this visit are for ancillary services provided by Texas MedCiinic and                                                   THIS AMOUNT>>>»>»                  $0.00
    professional services provided by the physician. All physicians are independent
    contractors and are not the employee, agent, or representative of Texas MedCiinic.
                                                           •• PAYMENT DUE UPON RECEIPT* THANK YOU ••
                                                                          ENCOUNTER INVOICE                                                                                     PAGE: 1
                                                                     Printed by tsmilh2 (1145} on 112112015 10:42:03 AM
        EXHIBITB
     San Antonio Express News -
   MySanAntonio.com News Article:
"San Antonio Metro Health Reports 34
 Percent Increase in Cases with Flu~like
Symptoms" on January 6, 2015; updated
           January 21, 2015


            •       kb,~r      ~.
        QJo~!l~JJ~uw.9
            THE HISTORIC MILAM BUilDING
            115 East Travis Street, Suite 333
              San Antonio, Texas 78205
                PHONE: 210-226-4500
                  FAX: 210-226-4502
San Antonio Metro Health reports 34 percent increase in cases with flu-like symptoms- S... Page I of2




           San Antonio Metro Health reports 34 percent increase
           in cases with flu-like symptoms
           BY TYLER WHITE. JANUARY 6, 2015 . Upduted: January 21. 201512:13pm



         4 Heart Attack Signs
         ownaheallhyheart.com
         These 4 Things Happen Right Before a Hearl Attack.


           SAN ANTONIO- Hospitals in San Antonio                             E-mail         Print                                 Tweet   B
           are experiencing a 34 percent increase In
           cases of patients with flu-like symptoms,



                                                                                                                           PREVIOUSLY REPORTED ON MySA:

                                                                                                                             Another cold front is expected to roll through the
                                                                                                                             region Wednesday

                                                                                                                             No~

                                                                                                                             2 New York City pollee officers shot, wounded In
                                                                                                                             the Bronx

                                                                                                                             Woman missing from San Antonio found deod In
                                                                                                                             Medina County

                                                                                                                             Pollee seek man who robbed Macy's at
                                                                                                                             Rivercenter Mall

                                                                                                                             University of Texas tops fist of students with
                                                                                                                             'sugar daddies'




                                                                                                                                                     If Ban lis KnC\v
                                                                                                                                                     You Dill This,
         TI1e flu - whlct1 kills tens or thousands of people a year- po~es a grealer danger I han Ebo!a. Yet unlike Rudy
         Solelo, a vaccination coordinator In Br'?wnsvUie, every year peoplo skip I he flu shot.
                                                                                                                                                     They'd Freak
                                                                                                                                                      Before you poy your
                                                                                                                                                      mortgage, you need
                                                                                                                                                      to see this
                                                                                                                                                      An often-overlooked
                                                                                                                                                      way to pay off your
                                                                                                                                                      mortgage has banks
                                                                                                                                                      scrambhng'
           which correlates with the upward trend of influenza cases in Texas and nationwide
                                                                                                                                                      Rea!L!"!!or~.
           reported by the Centers for Disease Control and Prevention.

           The local uptick was reported during the last calendar week of 2014 and compared to
           the same time frame in 2013, according to San Antonio's assistant director of health Dr.
           Ani! Nangla. He said influenza itself Is not a reportable disease, but flospitallzations for flu-like symptoms are tracked by health
           officials.

          The Texas Department of Stale Health Services reported influenza activity is widespread, with more than 31 percent of specimens
          testing positive for tile disease in Texas laboratories, according to the department's Influenza surveillance report for Dec. 14 through
          Dec. 20.

          Texas is one of several U.S. states witt1 high rates of influenza cases, pushing the country to the illness' threstwkJ, according lo lhe
          Centers for Disease Control and Prevention.



                                                                          Arrest Records: 2
                                                                          Secrets
                                                                          i nstantch eckmate. com
                                                                          1) Enter Name and State. 2)
                                                                          Access Full Background Checks
                                                                          Instantly.
          The Lone Star State r;;mi;;;ti ic-unh on;; ;,·;;:ekly top ten iisr of states with flu activity, according to Walgreens' Flu Index, which is based
          on retail prescnption data for antiviral medications used to treat the illness across locatmns nationwide, for the weel( of Dec. 29,
          2014.

           f•langla said one> reason flu cases may be higher this season may be due to an outdated flu vaccine.




httn.•//uru.TTH   rn"~~n~ntnnln rnn1/npu;~/lnP5tl/~rtlP lPI~ A                                      _1\lf Ptrn_ T-T P~ 1th_rpnnrtc_1LLnPrf'Pnt_lnP                            1   non(ll"
San Antonio Metro Health reports 34 percent increase in cases with flu-like symptoms- S... Page 2 of2


       The vaccine has four different inactive strains of Influenza that are injected into the body to help develop antibodies to fight off the
       actual flu strains. t